                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
DAVID CZAPIEWSKI,
                                                                      ORDER
                            Plaintiff,
                                                                   19-cv-438-bbc
              v.

JOHN DOE M.D. AND WARDEN BRIAN FOSTER,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff David Czapiewski, who is incarcerated at Green Bay Correctional

Institution, is proceeding on an Eighth Amendment claim against defendant John Doe MD,

a physician at Waupun Correctional Institution. (Warden Brian Foster is included as a

nominal defendant solely for the purposes of accomplishing service and conducting discovery

regarding the identify of defendant John Doe M.D.) Before the court is defendants’ motion

to dismiss this case for lack of venue, or in the alternative, to transfer it to the Eastern

District of Wisconsin on the ground that all of the parties reside in the Eastern District and

plaintiff’s allegations concern events that took place in the Eastern District. Dkt. #18

(citing 28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying

venue in the wrong division or district shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.”)).

Plaintiff filed a response opposing dismissal, but stating that transfer would be appropriate.

Dkt. #20. He then filed a motion to withdraw his opposition brief and requested additional

time to respond to defendants’ motion. Dkt. #21. He states that his case is not frivolous


                                              1
and that he needs more time to consider defendants’ motion.

       However, plaintiff does not need additional time to respond to the transfer motion

because it is clear from the parties’ submissions that venue is proper only in the Eastern

District of Wisconsin. Venue is proper where defendants reside or where the events giving

rise to the claim took place, both of which are the Eastern District in this case. 28 U.S.C.

§ 1391(b). Further, I conclude that transfer, rather than dismissal, is in the interests of

justice. Accordingly, I will grant defendant’ motion and will transfer this case to the Eastern

District of Wisconsin.




                                           ORDER

       IT IS ORDERED that

       1. Plaintiff David Czapiewski’s motion to withdraw his response and for an extension

of time, dkt. #21, is DENIED.

       2. Defendants Brian Foster and John Doe MD’s motion to transfer this case to the

Eastern District of Wisconsin, dkt. #18, is GRANTED. This case is TRANSFERRED to the

United States District Court for the Eastern District of Wisconsin.

       Entered this 3d day of October, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                               2
